F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      August 21, 2006
                           FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                        Clerk of Court



    CLIFTO N W . PANOS,

            Plaintiff-Appellant,

     v.                                                 No. 06-4000
                                                 (D.C. No. 2:05-CV-950-TC)
    SUPREM E COURT OF UTAH, a                             (D. Utah)
    governmental entity; CHIEF JUSTICE
    CHRISTINE DURHAM , in her
    individual and official capacity;
    ASSOC. CH IEF JUSTICE M ICH AEL
    J. W ILKINS, in his individual and
    official capacity; JUSTICE
    M ATTHEW B. DURRANT, in his
    individual and official capacity;
    JUSTICE JILL N. PA RRISH , in her
    individual and official capacity;
    JU STICE RONALD NEHRING, in his
    individual and official capacity;
    SPECIAL M ASTER JUDITH S.
    ATHERTON, in her individual and
    official capacity,

            Defendants-Appellees.



                           OR D ER AND JUDGM ENT *

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
                                                                       (continued...)
Before TA CH A, Chief Judge, O’BRIEN, and M cCO NNELL, Circuit Judges.


      Plaintiff-Appellant Clifton W . Panos filed a 42 U.S.C. § 1983 civil rights

complaint in the federal district court against the Supreme Court of Utah, all of its

Justices, and a Special M aster of the Court, individually and in their official

capacities, seeking to enjoin enforcement of certain orders issued against him.

The district court dismissed the complaint for lack of subject-matter jurisdiction.

M r. Panos appeals, and we affirm.

      The Supreme Court of Utah issued an order in April 2005 (the “Sanctions

Order”) imposing certain filing and contact restrictions against M r. Panos, and it

has twice cited M r. Panos for contempt of court. M r. Panos then filed his § 1983

complaint in federal district order claiming that the Sanctions Order and the

contempt citations violate his federal and constitutional rights to court access,

free association, free expression, and equal protection. He sought declaratory and

injunctive relief to prohibit the Utah Supreme Court and the defendants from

enforcing the contempt citations and the Sanction Order.

      The district court dismissed the complaint for lack of subject-matter

jurisdiction, ruling that M r. Panos’ challenge of the U tah Supreme Court’s orders

was barred by the Rooker-Feldman doctrine. See D.C. Court of Appeals v.


*
 (...continued)
conditions of 10th Cir. R. 36.3.

                                         -2-
Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).

W e review de novo a district court’s dismissal of a complaint for lack of subject

matter jurisdiction. Kiowa Indian Tribe of Okla. v. Hoover, 150 F.3d 1163, 1165

(10th Cir. 1998). W e construe M r. Panos’ pleadings liberally because he appears

pro se. Haines v. Kerner, 404 U.S. 519, 520 (1972).

      The Rooker-Feldman doctrine bars “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U .S. 280, 284 (2005). This doctrine is based upon an inference that follow s

from 28 U.S.C. § 1257(a), which provides that “[f]inal judgments or decrees

rendered by the highest court of a State in which a decision could be had, may be

review ed by the Supreme Court by writ of certiorari.” Because appellate

jurisdiction over state court judgments has been vested exclusively in the

Supreme Court, “no court of the United States other than [the Supreme Court]

could entertain a proceeding to reverse or modify the judgment” of a state’s

highest court. Rooker, 263 U.S. at 416.

      M r. Panos’ § 1983 complaint complains of an injury caused by state court

judgments, here the contempt citations and the Sanction Order, and he seeks

review and rejection of those orders. Although he is nominally seeking

declaratory and injunctive relief, M r. Panos is seeking to reverse the Utah

                                          -3-
Supreme Court’s contempt citations and Sanction Order. See Stern v. Nix,

840 F.2d 208, 212 (3d Cir. 1988) (ruling that Rooker-Feldman doctrine deprived

district court of jurisdiction over § 1983 complaint seeking to enjoin enforcement

of state court disciplinary disbarment order because suit effectively required

review of the state court’s order).

       M r. Panos contends that the Rooker-Feldman doctrine is inapplicable

because the state court, in imposing the contempt citations and the Sanctions

Order, w as acting in an administrative, not a judicial, capacity. See Feldman,

460 U.S. at 479 (holding that Rooker-Feldman doctrine does not apply when

proceedings before the court are not judicial in nature, but legislative, ministerial,

or administrative). W e disagree. The Utah Supreme Court was not engaged in

general rulemaking; both the contempt citations and the Sanctions Order involved

judicial inquiries, and were clearly judicial in nature. See In re Chapman,

328 F.3d 903, 904 (7th Cir. 2003) (holding that imposition of filing restrictions

are judicial in nature, not administrative); Crooks v. M aynard, 913 F.2d 699

(9th Cir. 1990) (holding that judge’s contempt citation, even against a

non-litigant, is clearly a judicial act).




                                            -4-
      The district court correctly ruled that it lacked jurisdiction over M r. Panos’

complaint pursuant to the Rooker-Feldman doctrine. Accordingly, the judgment

of the district court is AFFIRM ED. M r. Panos’ motion for appointment of

counsel is DENIED, and his second renewed motion for injunctive relief pending

appeal is DENIED as moot.

                                                     Entered for the Court



                                                     Deanell Reece Tacha
                                                     Chief Circuit Judge




                                         -5-